t c memo united_states tax_court patrick joseph simonelli and jacqueline carlin simonelli commissioner of internal revenue respondent petitioners v docket no filed date patrick joseph simonelli and jacqueline carlin simonelli pro sese daniel j bryant thomas r mackinson and michael skeen for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent determined deficiencies and accuracy-related_penalties under sec_6662 a as follows year deficiency dollar_figure big_number penalty dollar_figure big_number the issues for decision are whether petitioners are entitled to deduct expenses on schedules c profit or loss from business attributable to a law prac- tice that petitioner patrick simonelli allegedly conducted with his son antonio are entitled to deduct rental real_estate losses in excess of those respondent al- lowed which depends on whether petitioner jacqueline simonelli qualified as a real_estate_professional during and and are liable for accuracy- related penalties we resolve all issues in respondent’s favor findings_of_fact petitioners refused to stipulate any facts or documents before or at trial the court made absolute its prior order filed date requiring them to show why respondent’s proposed facts should not be accepted as established for pur- poses of this case see rule f the court has deemed some facts stipu- 1all statutory references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar lated the rest of the facts are found on the basis of the trial testimony and the exhibits admitted at trial petitioners resided in california when they filed their petition a the alleged business petitioners’ son antonio graduated from law school at the university of california berkeley in he was admitted to the utah bar later that year in date he enrolled in an ll m program in singapore this program was jointly operated by the national university of singapore nus and new york univer- sity he was allegedly awarded an ll m degree in date but petitioners supplied no documentary_evidence to substantiate that during his spring semester at nus antonio did part-time work for consil- ium law corp consilium a singapore law firm he earned dollar_figure all of which he deposited into his personal bank account and used to pay his living_expenses he allegedly received an offer of full-time employment from consilium in early but this offer was apparently rescinded in date and he returned to the united_states later that month petitioners paid antonio’s ll m tuition as well as travel and other expen- ses he incurred during his year in singapore antonio’s alleged goal in attending the ll m program in singapore was to practice law there after he graduated he hoped that he might do this with assistance from his father who was trained as a lawyer and had retired from the department of housing and urban devel- opment in although the idea of patrick’s and antonio’s practicing together was per- haps a dream petitioners treated it as a reality for purposes of claiming tax deduc- tions for antonio’s tuition and expenses to that end they took the position that patrick and antonio had practiced law as a partnership in singapore and in cali- fornia during and there is no evidence that patrick or antonio was licensed to practice law in either jurisdiction and there is no evidence that patrick ever set foot in singapore their purported legal work consisted of unspecified tasks relating to two lawsuits in which antonio was the plaintiff the first was a personal injury suit involving a automobile accident that left antonio partially disabled the second was a lawsuit that antonio subsequently filed against the regents of the university of california alleging discrimination on the basis of disability the latter suit was handled by an outside law firm until sometime in when the u s court_of_appeals for the ninth circuit affirmed a jury verdict against antonio antonio thereafter filed allegedly with his father’s assistance a petition for certiorari to the u s supreme court in date when that petition was de- nied in date antonio filed in fall allegedly with his father’s assistance a petition for rehearing which unsurprisingly was also denied petitioners introduced no evidence that patrick practiced law or engaged in any law-related activity after apart from his alleged provision of assistance to antonio as described above there is no evidence that patrick or antonio held himself out as a lawyer or had any clients during or the two lawsuits in which antonio was the plaintiff appear to have ended before apart from one remaining insurance claim there is no evidence that patrick or antonio worked on any other legal matters during or apart from the two lawsuits discussed above antonio allegedly worked at various times on three other matters the insurance claim relating to his automobile accident which was ultimately settled in an alaska case in- volving a deceased uncle for which antonio allegedly acted as co-counsel during and and a pro bono case in utah in there is no credible evi- dence that patrick performed meaningful services in connection with any of these matters or if he did that he performed such services during or there is no evidence that antonio sought fees in any of these matters or if he did that they were received during or neither patrick nor antonio maintained a separate bank account for the pur- ported law practice they maintained no books_and_records in connection with it they had no written business plan no marketing plan and no potential client list b real_estate activity in petitioners purchased a vacation home in carmel california about miles from their primary residence in ross california during and petitioners used this property primarily as a vacation retreat on weekends and hol- idays and during summer periods they also rented it out occasionally mrs simonelli took charge of any rental activities she hired and lightly supervised various service providers to care for the property including a cleaning person a gardener and a repairman she prepared rental agreements met with prospective tenants and acted as a property manager and she attended carmel city council meetings to discuss proposals for residential land development near petitioners’ home mrs simonelli allegedly devoted hours in and hours in to the carmel property in an effort to substantiate these hours petitioners provid- ed at trial three wall calendars and one monthly planner it is unclear when these documents were created they do not describe specific tasks or show hours devoted specifically to the real_estate activity rather most of the time entries show the personal activities in which mrs simonelli engaged during the day in an effort to fill gaps in the calendars and the monthly planner petitioners attached to their post-trial brief a spreadsheet allegedly based on those documents we treated this spreadsheet not as evidence but as a component of petitioners’ post-trial brief many entries on this spreadsheet show exclusively personal activities eg time spent driving to and from the carmel property for vacations and cleaning the property after personal_use the spreadsheet has entries totaling hours for grocery shopping hours for haircuts hours for computer classes and hours for tax_return preparation the spreadsheet has en- tries totaling hours for grocery shopping hours for haircuts and hours for tax_return preparation the spreadsheets show many hours for attending car- mel city council meetings but this activity was also largely personal motivated by petitioners’ desire to prevent residential development near their home c irs examination petitioners filed timely form sec_1040 u s individual_income_tax_return for and they included in each return a schedule c for the purported law practice for they reported zero gross_receipts and total expenses of dollar_figure for a net_loss of dollar_figure the expenses mainly attributable to tui- tion for antonio’s ll m program were as follows expense amount depreciation travel other home_office dollar_figure big_number big_number big_number for petitioners reported on schedule c zero gross_receipts and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses again attri- butable mostly to antonio’s studies in singapore were as follows expense depreciation travel other home_office amount dollar_figure big_number big_number big_number petitioners also included in each return a schedule e supplemental income and loss for the carmel property for they reported rental income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure for they reported rental income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure for neither year did they explain their math the irs selected petitioners’ and returns for examination it dis- allowed all of the schedule c deductions on the ground that mr simonelli was not engaged in the trade_or_business of practicing law during or and alternatively for lack of substantiation the irs recharacterized portions of the claimed home_office expense deductions as itemized_deductions and allowed them as such with respect to the carmel property the irs concluded that petitioners had actively participated in a rental real_estate activity and allowed loss deductions of dollar_figure and dollar_figure for and respectively under sec_469 the irs treated the balance of the claimed losses as nondeductible passive losses on the ground that petitioners were not engaged in a real_property business within the meaning of sec_469 the irs also determined accuracy-related pen- alties it issued petitioners a timely notice_of_deficiency setting forth these adjust- ments and they timely petitioned this court opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a sec_469 and allows an individual who actively partici- pates in a rental real_estate activity to deduct against ordinary_income up to dollar_figure of losses from that activity if adjusted_gross_income agi is less than dollar_figure sec_469 requires a gradual phase-out of this deduction once agi exceeds dollar_figure because petitioners’ agi as recomputed by the irs after disallowing the schedule c losses exceeded dollar_figure their allowable schedule e losses were partially phased out 290_us_111 taxpayers bear the burden of proving their entitlement to deductions allowed by the code and of sub- stantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend and they could not plausibly contend that the burden_of_proof should shift to respondent under sec_7491 as to any issue of fact the burden_of_proof thus remains on them a schedule c expenses deductions are a matter of legislative grace taxpayers bear the burden of proving that reported business_expenses were actually incurred and were ordinary and necessary sec_162 rule a taxpayers also bear the burden of sub- stantiating expenses underlying their claimed deductions by keeping and produ- cing records sufficient to enable the irs to determine the correct_tax liability sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against taxpayers’ attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 the first issue we must decide is whether patrick was engaged in the trade_or_business of practicing law during or to be engaged in a trade_or_business the taxpayer must perform the activity with continuity and regularity and his primary purpose for doing so must be for income or profit 480_us_23 to prove continuity and regularity the taxpayer generally must show extensive business activity over a substantial period as opposed to a onetime venture or investment jafarpour v commissioner tcmemo_2012_165 103_tcm_1880 the taxpayer must also establish that he engaged in the activity with ‘the predomi- nant primary or principal objective’ of realizing an economic profit independent of tax savings giles v commissioner tcmemo_2006_15 91_tcm_684 quoting 4_f3d_709 9th cir aff’g t c memo petitioners have not established that patrick was engaged individually or in partnership with antonio in the practice of law during or there is no evidence that he or antonio was licensed to practice law in either singapore or california they had no clients and earned no fees there is no evidence that they created a law partnership engaged in marketing activities or held themselves out as lawyers during the years at issue the only legal matters that appeared on their radar screens before were the two lawsuits in which antonio was the plain- tiff and virtually all activity in those cases had occurred before to the ex- tent that patrick devoted any attention to these matters there is no evidence that he acted as a lawyer advising a client rather than as a father assisting a son in any event the occasional provision of advice does not amount to extensive business activity over a substantial period jafarpour t c m cch pincite antonio received dollar_figure from consilium for part-time work in singapore but that income was not earned in a law practice in which patrick engaged patrick never visited singapore and he did not report on schedule c as income from his alleged law practice the dollar_figure that consilium paid antonio most of the claimed schedule c expenses were attributable to tuition for antonio’s ll m program by paying their son’s tuition petitioners were defraying not a business_expense but a personal living or family expense sec_262 even if we were to find that patrick’s law-related activities were regular and continuous during and petitioners have not established that he engaged in these activities with the principal objective of making a profit see giles v commissioner tcmemo_2005_28 89_tcm_770 if an activity is not engaged in for profit and if the expenses are not otherwise deductible no deduction attributable to that activity is allowed in excess of gross_income derived from it in this case zero for each year see sec_183 the regulations set forth a nonexclusive list of nine factors relevant in as- certaining whether a taxpayer conducts an activity with the principal purpose of earning a profit sec_1_183-2 income_tax regs see mack v commissioner tcmemo_1988_187 aff’d 892_f2d_1046 9th cir there is no need to parse these factors exhaustively here it is obvious that patrick did not intend to make a profit he engaged in no meaningful legal activity he had no clients and charged no fees he had no marketing or business plan he maintained no business records and he earned no gross_receipts the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs at best patrick’s law-related activity during and consisted of advising antonio about lawsuits in which antonio hoped to recover money as a plaintiff it is obvious that patrick had personal and family motives for assisting his son in this way and the purported law practice was personal in another sense it was a device by which petitioners sought to claim tax deductions for defraying antonio’s nondeductible tuition and travel_expenses in sum we find and hold that patrick during and did not engage individually or in partnership with antonio in the trade_or_business of practicing law even if his law-related activities were thought regular and continuous they were not engaged in for profit within the meaning of sec_183 be- cause he derived no gross_income from his purported legal activity during or he is not entitled to any deductions other than those respondent has allowed as itemized_deductions b schedule e losses sec_469 generally disallows a current deduction for a passive ac- tivity loss incurred by an individual a passive_activity includes an activity involving a trade_or_business in which the taxpayer does not materially partici- pate and any rental_activity regardless of whether the taxpayer materially par- ticipates sec_469 and petitioners claimed for and respectively rental real_estate loss deductions of dollar_figure and dollar_figure of which respondent allowed dollar_figure and dollar_figure under sec_469 with regard to the disallowed portions of their deductions petitioners urge that during and mrs simonelli was a real_estate_professional ie a taxpayer in a real_property business within the mean- 3even if patrick were thought to have engaged in a trade_or_business for profit during and petitioners provided no documentary_evidence to substantiate the principal expenses of that supposed business namely the tuition charged for antonio’s ll m program or the travel_expenses he incurred we would therefore deny the bulk of the claimed expenses on this alternative basis see sec_1_6001-1 e income_tax regs ing of sec_469 that section provides that the rental real_estate activity of a real_estate_professional is not per se passive see kosonen v commissioner tcmemo_2000_107 79_tcm_1765 sec_1_469-9 c income_tax regs if a real_estate_professional materially participates in a rental real_estate activity that activity is treated as nonpassive and the sec_469 disallowance does not apply see shiekh v commissioner tcmemo_2010_126 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs to qualify as a real_estate_professional a taxpayer must among other things perform more than hours of services during the taxable_year in real_property trades_or_businesses in which she materially participates sec_469 for taxpayers filing a joint_return only one spouse need qualify under this rule sec_469 the focus of the parties’ dispute is whether mrs simonelli met the 750-hour requirement for either year a taxpayer may substantiate the required hours of participation by any reasonable means but a ballpark guesstimate will not suffice 135_tc_365 sec_1_469-5t temporary income_tax regs fed reg date in the absence of c ontemporaneous daily time reports logs or similar documents the extent of participation may be established by the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs supra petitioners’ reported losses were attributable to their carmel vacation home petitioners rented out that property only six times during and whereas they used it for vacation purposes on more than occasions often for a week at a time these numbers standing alone suggest that the bulk of the time mrs simo- nelli devoted to that property was personal not tenant-related mrs simonelli admitted that she did not keep accurate contemporaneous_records of her rental_real_estate_activities the calendars and monthly planner peti- tioners submitted at trial do not show hours devoted specifically to tenant-related tasks the spreadsheet that petitioners attached to their post-trial brief which was prepared after trial confirms that most activities connected to the carmel home were personal although this spreadsheet does not constitute evidence it does include admissions by petitioners about how their time was spent most entries on the spreadsheet are round-number estimates showing no start or stop times the spreadsheet shows that petitioners spent many hours driv- ing to and from the carmel house for weekend and vacation trips cleaning the property at the end of a trip and performing miscellaneous yardwork many entries--for grocery and furniture shopping haircuts and computer classes--have no rental connection whatsoever the spreadsheet shows a total of hours spent on tax_return preparation these hours are clearly inflated petitioners hired a tax_return_preparer for both years and petitioners made no effort to show what percentage of their tax_return preparation time could reasonably be allocated to their schedule e activity the spreadsheet shows that mrs simonelli spent many hours discussing real_estate development at carmel city council meetings but petitioners did not establish that these efforts were tenant-related as opposed to personal endeavors designed to preserve the tranquillity of their vacation home in sum we find that petitioners have not provided credible_evidence regard- ing the number of hours mrs simonelli devoted to rental_real_estate_activities dur- ing and even if we took plausible tenant-related entries at face value petitioners would not get close to the required hours for either year we ac- cordingly hold that petitioners have failed to carry their burden of proving that mrs simonelli was a real_estate_professional under sec_469 we will accordingly sustain respondent’s determination to disallow the bulk of petitioners’ claimed schedule e loss deductions c accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs see 139_tc_19 aff’d 792_f3d_1146 9th cir an individual’s understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 we find that respondent has satisfied his burden of production as to negligence by showing that petitioners did not maintain adequate books_and_records with respect to either the purported law practice or the rental_real_estate_activities see sec_1_6662-3 income_tax regs what few records they did provide were cobbled together shortly before trial and lacked credibility sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioners have failed to establish that they made a good-faith effort to de- termine their federal_income_tax liabilities correctly although they hired a tax_return_preparer they do not assert reliance on that person as a defense to the pen- alties see 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 c income_tax regs petitioners provided no credible_evidence that patrick practiced law during or rather the evidence shows that the supposed law practice was a device to claim tax deductions for antonio’s otherwise nondeductible ll m tuition and travel_expenses with respect to the claimed schedule e loss deductions petition- ers kept no contemporaneous_records and their trial submissions were wholly lacking in credibility we accordingly conclude that all of the underpayments are attributable to negligence alternatively if the rule_155_computations show that the understate- ments of income_tax for and exceed the greater of dollar_figure or of the amounts required to be shown on the respective returns we conclude that those underpayments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing decision will be entered under rule
